DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,726,926 to Lamire.
Lamire ‘926 teaches limitations for a “bolt” – 17 as shown in Fig 5 for example, “configured for preventing loss of the bolt during removal” – as shown in Fig 5, one of ordinary skill in the art would recognize inherent capability for combatting lostness due to cable (12) ends, “comprising: a bolt head” – enlarged end, “a bolt shaft extending from the bolt head in an axial direction, the bolt shaft including 5threads” – as shown, 
As regards claim 2, reference teaches further limitation of “the bolt capture channel is defined centrally through the bolt 10head and the bolt shaft” – as shown. 
As regards claim 3, reference teaches further limitation of “further comprising a cable disposed in and through the bolt capture channel” – 12.  
As regards claim 4, reference teaches further limitation of “a bolt shaft end of the cable includes a stop member configured to contact the bolt shaft to prevent the cable from being pulled out of the bolt capture channel” – relatively-enlarge perpendicular end stops illustrated on the cable ends.  
As regards claim 5, reference teaches further limitation of “the stop member is larger than the bolt capture channel such 20that the stop member cannot fit through the bolt capture channel” – the length dimension of the stop member is shown to be larger than the channel and inherently capable for function as recited.
As regards claim 7, reference teaches further limitation of “the bolt head end of the cable is configured to be connected to a structure that the bolt attaches to” – Although functionally recited, reference explicitly illustrates the cable connected to 1, 10, 50, 16 as shown. 
As regards claim 9, reference teaches limitations for a “method, comprising: fabricating a bolt to include: a bolt head; a bolt shaft extending from the bolt head in an axial direction, the bolt shaft 10including threads; and a bolt capture channel defined through the bolt head and the bolt shaft in the axial direction” – inherent to existence of 
As regards claim 10, reference teaches further limitation of “further comprising inserting a cable into the bolt capture channel” – inherent to existence/provision of the bolt structure shown in Fig 5. 
As regards claim 11, reference teaches further limitation of “further comprising disposing a stop member on the bolt shaft end of the cable” – inherent to existence/provision of structure as shown as otherwise pointed out herein above.  
As regards claim 15, reference teaches limitations for a “system, comprising:  5a structure having a bolt hole” – 10,11, “a bolt configured to be disposed in the bolt hole having: a bolt head; a bolt shaft extending from the bolt head in an axial direction, the bolt shaft including threads; and  10a bolt capture channel defined through the bolt head and the bolt shaft in the axial direction, the bolt capture channel including a head opening and shaft opening” – as shown and described with respect to bolt 17 as shown in Fig 5 and pointed out herein above, “and a cable disposed through the bolt capture channel” – 12, “wherein a bolt shaft end of the cable includes a stop member configured to contact the bolt shaft to prevent the cable from being pulled out of the bolt capture channel” – the enlarged end shown, “wherein the bolt head end of the cable is attached to the 15structure” – as shown.  
As regards claim 16, reference teaches further limitation of “the stop member is larger than the bolt capture channel such that the stop member cannot fit through the bolt capture channel” – the length dimension of the stop member is shown to be larger than the channel and inherently capable for function as recited. 

Claim(s) 1-5, 7-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,814,485 to Gleason.
Gleason ‘485 teaches limitations for a “bolt” – 12 as shown in Fig 1 for example, “configured for preventing loss of the bolt during removal” – inherent to structure and function described, “comprising: a bolt head” – 18, “a bolt shaft extending from the bolt head in an axial direction, the bolt shaft including 5threads” – as shown, “and a bolt capture channel defined through the bolt head and the bolt shaft in the axial direction” – as shown, “the bolt capture channel including a head opening and shaft opening” – as shown.  
As regards claim 2, reference teaches further limitation of “the bolt capture channel is defined centrally through the bolt 10head and the bolt shaft” – as shown. 
As regards claim 3, reference teaches further limitation of “further comprising a cable disposed in and through the bolt capture channel” – 16.  
As regards claim 4, reference teaches further limitation of “a bolt shaft end of the cable includes a stop member configured to contact the bolt shaft to prevent the cable from being pulled out of the bolt capture channel” – 24.  
As regards claim 5, reference teaches further limitation of “the stop member is larger than the bolt capture channel such 20that the stop member cannot fit through the bolt capture channel” – as shown and described.
As regards claim 7, reference teaches further limitation of “the bolt head end of the cable is configured to be connected to a structure that the bolt attaches to” – 
As regards claim 8, one of ordinary skill in the art would recognize from side view of Fig 2 that the bolt has a hex shape as well known in the art.
As regards claim 9, reference teaches limitations for a “method, comprising: fabricating a bolt to include: a bolt head; a bolt shaft extending from the bolt head in an axial direction, the bolt shaft 10including threads; and a bolt capture channel defined through the bolt head and the bolt shaft in the axial direction” – inherent to existence/provision of the bolt structure shown in Fig 1, “the bolt capture channel including a head opening and shaft opening” – as shown.  
As regards claim 10, reference teaches further limitation of “further comprising inserting a cable into the bolt capture channel” – inherent to existence/provision of the bolt structure and cable arrangement shown in Fig 1. 
As regards claim 11, reference teaches further limitation of “further comprising disposing a stop member on the bolt shaft end of the cable” – 56,58 as shown in Fig 4.  
As regards claim 15, reference teaches limitations for a “system, comprising:  5a structure having a bolt hole” – 40, “a bolt configured to be disposed in the bolt hole having: a bolt head; a bolt shaft extending from the bolt head in an axial direction, the bolt shaft including threads; and  10a bolt capture channel defined through the bolt head and the bolt shaft in the axial direction, the bolt capture channel including a head opening and shaft opening” – as shown and described with respect to bolt 12 as shown in Fig 1 and pointed out herein above, “and a cable disposed through the bolt capture channel” – 16, “wherein a bolt shaft end of the cable includes a stop member configured 
As regards claim 16, reference teaches further limitation of “the stop member is larger than the bolt capture channel such that the stop member cannot fit through the bolt capture channel” – as shown. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 12, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,726,926 to Lamire.
As regards claim 6, 12, and 17, although Lamire ‘926 discloses attachment of cable end stops to prevent the cable from inadvertently slipping through the bolt channel, the reference does not teach limitation of “the stop member is a swage of the bolt shaft end of the cable”.  However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to attach a cable end stop by 
As regards claim 8 and 19, although Lamire ‘926 discloses an enlarged bolt head, the reference does not teach limitation of “the bolt head includes a hex shape”.  However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the enlarged bolt head to include a hex shape in order to allow for tightening with a spanner wrench for example wherein the different shape bolt heads are well known in the art as equivalent and substitution would not otherwise affect function of the arrangement.
As regards claim 13, although reference does not disclose how the channel/hole of the bolt is made, it would have been an obvious design choice or engineering expedient to drill the hole in order to provide the necessary hole where examiner takes Official Notice that drilling to create holes is well known in the art and would not otherwise affect function of the arrangement. 
As regards claim 18, reference teaches further limitation of “the bolt is threaded into the bolt hole” – inherent to explicitly-described engagement of threaded (11) nut (10) with the threaded bolt (17).


Claims 6, 12, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,814,485 to Gleason.
As regards claim 6, 12, and 17, although Gleason ‘485 discloses attachment of cable end stop 24 and/or 58 to the cable, the reference does not teach limitation of “the stop member is a swage of the bolt shaft end of the cable”.  However, it would have 
As regards claim 8 and 19, although Gleason ‘485 discloses an enlarged bolt head, the reference does not teach limitation of “the bolt head includes a hex shape”.  However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the enlarged bolt head to include a hex shape in order to allow for tightening with a spanner wrench for example wherein the different shape bolt heads are well known in the art as equivalent and substitution would not otherwise affect function of the arrangement.
As regards claim 13, although reference does not disclose how the channel/hole of the bolt is made, it would have been an obvious design choice or engineering expedient to drill the hole in order to provide the necessary hole where examiner takes Official Notice that drilling to create holes is well known in the art and would not otherwise affect function of the arrangement. 
As regards claim 18, reference teaches further limitation of “the bolt is threaded into the bolt hole” – inherent to explicitly-described engagement of threaded (11) nut (10) with the threaded bolt (17). 
As regards claim 19, one of ordinary skill in the art would recognize from side view of Fig 2 that the bolt has a hex shape as well known in the art.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,480,299 to Henderson teaches similar arrangement as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677